Citation Nr: 0730168	
Decision Date: 09/25/07    Archive Date: 10/01/07	

DOCKET NO.  05-10 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred during a private hospitalization on 
September 27, and September 28, 2004.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service reportedly from 
August 1967 to August 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran meets the basic requirements for payment or 
reimbursement for unauthorized medical expenses incurred 
during a private hospitalization on September 27 and 
September 28, 2004.

2.  The veteran did not pay for unauthorized medical 
treatment incurred at a private hospitalization on 
September 27 and September 28, 2004, and a claim has not been 
received from the entity that furnished the veteran treatment 
or any other person or organization that paid for such 
treatment on behalf of the veteran.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses incurred during a private hospitalization on 
September 27 and September 28, 2004, have not been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 17.1000, 
17.1004 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
Board observes that the veteran was not provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) in 
connection with his current claim.  However, the Board finds 
that such notice is not required in this case because it is 
the law and not the evidence that is dispositive in this 
case.  Simply put, when the undisputed facts in this case are 
applied to the requisite laws and regulations applicable in 
this case no amount of notice or assistance would change that 
outcome.

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2000 (June 23, 2004).  The United States Court 
of Appeals for Veterans Claims (Court) has also held that 
where the law, and not the underlying facts or the 
development of the facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

The basic facts in this case are not in dispute.  The veteran 
was hospitalized at Putnam Medical Center for treatment 
related to chest pain on September 27, 2004.  He was 
discharged the following day on September 28, 2004.  The VAMC 
has found the veteran basically eligible for payment or 
reimbursement for the unauthorized medical care provided on 
those dates.  The VAMC has acknowledged that the veteran was 
financially liable to the provider for the emergency 
treatment; that the veteran was enrolled in the VA health 
care system and received treatment within a 24-month period 
proceeding the emergency care; the veteran has no other 
coverage under a health plan contracted with pay for the 
services in whole or part; VA facilities were not feasibly 
available and an attempt to use them beforehand would have 
been hazardous to the veteran's life or health; and emergency 
services were provided in a hospital emergency department or 
similar facility that is providing an urgent or emergent care 
to the public up to the point of medical stability. 
38 U.S.C.A. § 1725 (b); 38 C.F.R. § 17.1002.

However, the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1004 do not permit payment or reimbursement to the 
veteran of the cost of the unauthorized medical services 
under the facts of this case.  In particular, this statute 
and regulation provides for reimbursement by the VA to a 
veteran for the reasonable value of emergency treatment 
furnished the veteran in a non-VA facility, or the VA may 
make payment of the reasonable value of furnished emergency 
treatment directly to the hospital or other health care 
provider that furnished the treatment, or to the person or 
organization that paid for such treatment on behalf of the 
veteran.  Thus, the statutory and regulatory provisions 
provide that the veteran may be reimbursed for payment he has 
made for emergency room treatment, or payment may be made 
directly to the medical facility that provided treatment or 
the person or organizations that paid for such treatment on 
behalf of the veteran.  In this case, the veteran has 
indicated that he has not paid for the services provided 
during the private hospitalization on September 27 and 
September 28, 2004 and that the bill remains unpaid.

The Board acknowledges the veteran's contention that he is at 
a disadvantage or being discriminated against by Putnam 
Medical Center based on their policy of not accepting 
payments under 38 U.S.C.A. § 1725.  However, the VAMC and the 
Board are not permitted to authorize payment or reimbursement 
for emergency room services beyond that set forth in the 
statute and implementing regulation.  A claim for payment or 
reimbursement must be made by the entity that furnished the 
treatment, the veteran who paid for the treatment or the 
person or organization that paid for such treatment on behalf 
of the veteran.  Since the veteran acknowledges that he has 
not paid the bill for treatment received on September 27 and 
September 28, 2004, he is not eligible to claim reimbursement 
for those medical expenses.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred during a private hospitalization on September 27 and 
September 28, 2004, is denied.



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


